Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Restriction/Election
Applicant's election of group I, claims 1-6 in the reply filed on 11/01/21 is acknowledged. Applicant’s election of poly-L-arginine, hyaluronic acid and orthopedic devices is also acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated
as an election without traverse (MPEP § 818.01 (a)).
Claims 7-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/1/21.
Claim Rejections - 35 USC § 112, indefiniteness 

	The following is a quotation of 35 U.S.C. 112(b):

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 1-2 recite the limitation “in particular” which 
Claim Objection, improper multiple dependent claims
Claims 4-6 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim, see MPEP § 608.01(n).  Accordingly, claims 4-6 have not been further treated on .the merits. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over 
over Weber et al (US PG Pub. 2007/0224244 A1).
Weber discloses implantable medical devices which contain at least one biodegradable metallic region and a polymeric corrosion resistant coating over the biodegradable metallic region. The polymeric corrosion resistant coating slows the rate of corrosion of the biodegradable metallic region upon implantation into a subject, see abstract.

The prior art discloses compositions containing polycationic layers consisting of
polyarginine and polyanionic layers consisting of hyaluronic acid. Together these would
provide a composition as claimed instantly. The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. Since this modification of the prior art represents nothing more than “the predictable use of prior 
Weber teaches that polyelectrolytes typically contain from 5 to 10 to 25 to 50 to 100 to 500 to 1000 or more constitutional units, see [0020, 0079], (makes obvious  n being an integer between 2 and 100 and 11 and 100). Weber discloses 10-200 polycationic and/or polyanionic layers, see ([claims 1 and 29-30]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. As these combinations must be selected from various lists/locations in the reference, it would have been obvious to make the combination since each component is taught as being useful in making the compositions of the prior art. 

Nonstatutory double patenting rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-9 and 19 of USP (10,864,296B2), in view of Weber et al (US 2007/0224244 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other. The patented claims recite a polyelectrolyte coating having biocidal activity, comprising: (a) at least one polycationic layer consisting of at least one polyarginine consisting of n repetitive arginine units, wherein n is an integer comprised between 2 and 10 and wherein the individual polyarginine chains are mobile and/or diffuse within the polyelectrolyte coating, and (b) at least one polyanionic layer consisting of hyaluronic acid; wherein the polyelectrolyte coating comprises 40 to 200 polycationic layers and 40 to 200 polyanionic layers.
The instant claims limit the repetitive units of the polycationic layer to an integer between 2 and 100, or 2 and 10 or 11 and 100, and the copending claims are not so specifically limited (for example, the copending claims limit the repetitive unit to an integer between 2 and 10). 
Weber discloses that polyelectrolytes typically contain from 5 to 10 to 25 to 50 to 100 to 500 to 1000 or more constitutional units, see [0020, 0079]. It would have been therefore obvious to have included the polycationic layer having 11-100 repetitive units within the patented formulation. This is because polyelectrolytes typically contain from 5 

Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 15-19 of copending Application No. 16/098372 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims limit the repetitive units of the polycationic layer to an integer between 11 and 100 and instant claims limit between 2 and 100, or 2 and 10 or 11 and 100. The copending claims recite a polyelectrolyte coating comprising: (a) from 18 to 60 polycationic layers consisting of at least one polycation consisting of n repetitive units having the formula (1), wherein
- n is an integer comprised between 11 and 85, and - each R group, identical or different, is selected from the group consisting of —NH), - CH2-NH2 and -NH-C(NH)-NH), and (b) from 18 to 60 polyanionic layers consisting of hyaluronic acid, wherein said polyelectrolyte coating has antimicrobial activity. There is an overlap with the polycationic layer integer units and polyanionic layer units, and thus create a case of obviousness. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SNIGDHA MAEWALL/
Primary Examiner, Art Unit 1612